Case 1:18-cv-02861-SEB-MPB Document 7 Filed 02/15/19 Page 1 of 1 PageID #: 140
                                                       Acknowledged.

                                                                    This action is hereby dismissed
                           UNITED STATES DISTRICT COURT             without prejudice.
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION                Date: ___________
                                                                           2/15/2019

                                                                        _______________________________
WESTFIELD INSURANCE COMPANY,         )                      SARAH EVANS BARKER, JUDGE
                                     )                      United States District Court
                                                            Southern District of Indiana
           Plaintiff,                )
                                     )
v.                                   ) Cause No.: 1:18-cv-02861-SEB-MPB
                                     )
DANIEL BUILDERS, INC., DOUG AND MARY )
JO SMOCK,                            )
                                     )
           Defendants.               )


                                 NOTICE OF DISMISSAL

       COMES NOW Plaintiff, Westfield Insurance Companies, by counsel, Barrett McNagny,

LLP, and pursuant to Fed.R.Civ.P. 41(a)(1)(A) hereby stipulates that the claims against

Defendant Daniel Builders, Inc. and Doug and Mary Jo Smock are hereby dismissed without

prejudice as Defendants have not filed an answer or a motion for summary judgment.

                                                  Respectfully submitted,

                                                  BARRETT McNAGNY, LLP


                                                  By: /s/ Michael H. Michmerhuizen
                                                     Michael H. Michmerhuizen, #22086-02
                                                     215 E. Berry Street
                                                     Fort Wayne, IN 46801
                                                     Phone: (260) 423-9551
                                                     Fax: (260) 423-8920
                                                     E-mail: mhm@barrettlaw.com

                                                  Attorneys for Plaintiff,
                                                  Westfield Insurance Companies
